PER CURIAM.
Stephanie Nathanson, the Former Wife/Mother, appeals the trial court’s final judgment denying her counter-petition to modify parental responsibility and access, and an order finding her in civil contempt. We find no abuse of discretion in the trial court’s denial of the Mother’s modification petition, and affirm on that issue. Canakaris v. Canakaris, 382 So.2d 1197, 1203 (Fla.1980); Franqui v. State, 59 So.3d 82, 92 (Fla.2011).
The Mother next asserts the trial court erred in adjudicating her in contempt of court because the evidence failed to support a finding that her conduct was intentional. Here, the final judgment “contains no purge provisions because it imposes no sanctions to be avoided.” Stramaglia v. Marubeni Am. Corp., 561 So.2d 433, 434 (Fla. 4th DCA 1990). Further, the trial court reserved jurisdiction on the issue of sanctions, and thus “the judicial labor has not ended on the contempt issue.” Id. Accordingly, this court is without jurisdiction to review the order on contempt, and we therefore dismiss the appeal as to this issue. This dismissal is without prejudice to the mother’s right to appeal the issue once the trial court has determined sanctions.

Affirmed in part; Dismissed in part.

MAY, CIKLIN and KLINGENSMITH, JJ., concur.